          Case 1:19-cv-02978-CJN Document 35 Filed 05/20/20 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  GWICH’IN STEERING COMMITTEE,
  ALASKA WILDERNESS LEAGUE,
  DEFENDERS OF WILDLIFE, and THE
  WILDERNESS SOCIETY,

                 Plaintiffs,
                                                             Civ. A. No. 19-2978 (CJN)
          v.

  U.S. DEPARTMENT OF THE INTERIOR,
  U.S. BUREAU OF LAND MANAGEMENT,
  and U.S. FISH AND WILDLIFE SERVICE,

                 Defendants.


                                    JOINT STATUS REPORT

       The parties, by and through counsel, submit the following Joint Status Report pursuant to

the Court’s Order dated May 5, 2020.

                               The Status of Plaintiffs’ FOIA Requests

       This matter involves a total of nine Freedom of Information Act (FOIA) requests that

Plaintiffs submitted to three separate offices of the Department of the Interior: (1) four requests

to the Alaska State Office of U.S. Bureau of Land Management (BLM); (2) four requests to the

Office of the Secretary of the Department of the Interior (OS); and (3) a single request to the

Alaska Region of the U.S. Fish and Wildlife Service (FWS).

       Plaintiffs filed this case on July 31, 2019, in the U.S. District Court for the District of

Alaska and the matter was transferred to the U.S. District Court for the District of Columbia on

October 3, 2019. At this point, Defendants have disclosed some records for all requests except

for one BLM request. Plaintiffs expressed concerns about the adequacy of all the disclosures.

The parties have exchanged numerous emails and calls to work toward the resolution of these
          Case 1:19-cv-02978-CJN Document 35 Filed 05/20/20 Page 2 of 8



issues. On April 7, 2020, Plaintiffs sent Defendants a seven-page letter detailing all outstanding

concerns to date on all issues. The parties met on April 22, 2020 to discuss some of these issues.

Based on the April 22, 2020, call the parties are hopeful that they will be able to work through

the outstanding issues as detailed in the April 7, 2020 letter.

       The parties continue to work towards the resolution of outstanding issues as described

below. Although the parties were unable to do so in April they will try to resolve the outstanding

issues prior to the next status report. The parties’ agreement “to resolve the outstanding issues”

means the parties will strive to reach agreement on the number and timing of outstanding

searches that still must be done to identify and locate the documents that are responsive to

Plaintiffs’ requests. The parties recognize it does not include production of all documents. The

parties do not agree whether all issues in this litigation should be addressed sequentially. Their

positions are laid out below.

       Plaintiffs’ Position

       Outstanding issues for each agency should be addressed simultaneously, not sequentially.

Different FOIA officers are responsible for record review for each agency, therefore Plaintiffs

believe it is possible to move forward resolving issues related to each agency’s searches for

records simultaneously. All requests are over a year overdue past FOIA’s statutory deadlines and

concern an ongoing administrative process related to the Arctic National Wildlife Refuge.

Plaintiffs seek the records to inform the public about this process and desire the records in the

most expedient manner possible.




                                                  2
         Case 1:19-cv-02978-CJN Document 35 Filed 05/20/20 Page 3 of 8



       Defendants’ Position

       It is Defendants’ position that parties should address the outstanding issues sequentially.

DOI will turn to resolving issues with the BLM requests once the OS supplemental searches are

executed and the FWS issues have been narrowed.

                                       The BLM Requests

       BLM issued a response for the “BLM S.O. 3355 Request” (BLM-2019-00324) on

October 15, 2019, and for the “BLM Government Shutdown Request” (BLM-2019-00963) on

January 30, 2020. The parties are working together to address Plaintiffs’ concerns regarding the

sufficiency of BLM’s response to these two requests. Plaintiffs last substantive email on the

BLM S.O. 3355 Request was March 20, 2020. Plaintiffs last substantive email on the BLM

Government Shutdown Request was April 3, 2020. Both of these pending issues are repeated in

Plaintiff’s April 7, 2020 letter to Defendants consolidating outstanding issues. Defendants’ have

not yet substantively responded to these communications. The parties will continue to work to

resolve this dispute without the Court’s involvement.

       BLM completed the third interim production for the “BLM Draft EIS Deliverable

Request” (BLM-2019-00383) on April 29, 2020 and released 1,056 pages of records. These

records were all previous drafts and attachments to the Coastal Plain Environmental Impact

Statement (EIS). As the productions proceed, the parties will continue to confer on any open

issues concerning the sufficiency and timing of completed productions and attempt to resolve

disputes without the Court’s involvement.

       BLM has also completed searches for the fourth BLM request, BLM Seismic

Communications Request” (BLM-2019-00483). Defendants’ January 17, 2020, estimate, minus

pages processed since then, leaves 12,228 pages yet to be processed: 2,828 pages for the Draft

EIS Deliverable request and 9,400 pages for the Seismic Communications request. Currently,


                                                3
          Case 1:19-cv-02978-CJN Document 35 Filed 05/20/20 Page 4 of 8



Defendants have committed to a processing rate of 500 pages per month. The parties do not

agree on the processing rate for these remaining requests; their positions are set out below.

       Defendants’ Position

       The BLM Alaska FOIA office’s resources are already overextended as it processes

requests for this case, for the related Defenders of Wildlife v. DOI, et al., Civ. A. No. 18-2572

(CJN) (Defenders) case, and for dozens of other related requests that are not in litigation. The

fastest rate at which BLM Alaska can process potentially responsive records is the current rate of

500 pages per month. However, BLM is willing to work with Plaintiffs to further narrow and/or

prioritize material within each request, so that material of most interest to Plaintiffs is provided

first, and which will likely shorten the overall time required to process all records of interest.

Defendants would prefer to resolve any search parameter issues sequentially, and do not believe

this issue should be addressed until issues with the BLM S.O. 3355 Request are resolved.

Defendant BLM has advised that BLM anticipates releasing approximately 500 pages of non-

exempt, responsive records by June 1, 2020. BLM intends to incrementally supplement

productions over the next few months to make up for the March production.

       BLM does not agree that draft EIS records should not be counted against the 500 pages

record review. Processing has already been underway for several weeks, and BLM cannot

change course with five workdays remaining in the month. BLM also cannot agree to release

draft records without those records undergoing review.

       Plaintiffs’ Position

       Disclosure at a rate of 500 pages per month will take over two years for these requests.

Plaintiffs stress that this is too long as the records are relevant to an ongoing administrative

proceeding and are sought to increase public understanding and engagement now, and to provide




                                                  4
          Case 1:19-cv-02978-CJN Document 35 Filed 05/20/20 Page 5 of 8



public oversight of BLM’s activities related to the implementation of an oil and gas leasing

program on the Coastal Plain of the Arctic National Wildlife Refuge.

       The parties will work together to prioritize the order in which records are disclosed for

the BLM Seismic Communications Request. Defendants will provide a list of the different

searches and search parameters with the approximate volumes of records responsive to each.

Once Plaintiffs receive the volume estimates of Defendants’ searches they will work with

Defendants facilitate timely disclosure of the highest priority documents.

       Plaintiffs anticipate the 2,828 remaining pages of the BLM Draft EIS Deliverable

Request will be primarily drafts and deliverable documents for the Coastal Plain Leasing EIS.

Plaintiffs believe that drafts of the Environmental Impact Statement should not count against the

500 pages the Defendants review per month because these drafts are mostly repetitive and

therefore labor to review a draft EIS vs. emails or other records is not equivalent and should not

be treated as such here. Plaintiffs believe the agency should disclose the entirety of these draft

EIS records at this time. If the agency is unable to provide all draft EIS documents at once we

request that the agency, at minimum, process 1,400 pages by the end of the May and the rest by

the end of June.

       Plaintiffs believe the parties should address these issues concurrently with any questions

about the adequacy of other completed requests. At this point, Plaintiffs continue their current

commitment to work collaboratively with Defendants and prefer to work out these issues in this

manner.

       The Parties’ Agreement on Processing the BLM Draft EIS Deliverable Request and the
       BLM Seismic Communications Request

       The parties do not agree on the review and disclosure rate for these requests and whether

issues relating to search terms should be resolved sequentially or concurrently. The parties have



                                                  5
           Case 1:19-cv-02978-CJN Document 35 Filed 05/20/20 Page 6 of 8



not made progress on resolving this issue since the March 18, 2020 JSR. The parties agree to

work collaboratively over the next month to resolve these issues without Court involvement.

                                         The OS Requests

       The OS issued a final responses for all four OS requests — the “DOI Government

Shutdown Request” (OS-2019-00520) on October 15, 2019, the “DOI Porcupine Caribou Herd

Request” (OS-2019-0378), on January 14, 2020, the “DOI S.O. 3355 Request” (OS-2019-0314)

on February 10, 2020, and the “DOI Seismic Communications Request” (OS-2019-0565) also on

February 10, 2020. Plaintiffs have concerns regarding the sufficiency of all OS’s responses to the

above requests. In response, the OS has committed to conduct supplemental searches for all

requests and subsequently produce supplemental responsive records. In the March 18, 2020 JSR

the parties committed to work together to complete these searches by March 31, 2020, and

agreed to the following approach: “(1) the OS will draft a search and the Plaintiffs will provide

feedback, (2) the OS will subsequently execute the search and provide Plaintiffs with volume

estimates . . . if further narrowing needs to occur, the parties can apply other parameters to the

results.”1 The parties are working together to carry out this plan. The parties have conferred and

agreed on supplemental search terms for the OS requests. Defendants commit to providing

estimates of potentially responsive pages by May 29, 2020.

                                         The FWS Request

       As detailed in the December 13th Joint Status Report, the parties disagree about the extent

to which the Plaintiffs’ request to FWS — the “FWS Seismic Communications Request” (FWS-

2019-00782) — overlaps with another FWS request at issue in the Defenders case also before




       1
           March JSR at 4–5 (Mar. 18, 2020).



                                                  6
           Case 1:19-cv-02978-CJN Document 35 Filed 05/20/20 Page 7 of 8



this Court. The parties have yet to resolve this issue,2 but are working to narrow this issue.

Parties have had numerous email communication regarding this topic and had a telephone call to

resolve a particular issue on the release of datasets on April 22, 2020. During this call

Defendants’ committed to provide search terms and other information on datasets. On May 15,

2020, Defendants updated Plaintiffs on timing stating that they anticipated sending responses by

May 15, 2020. Defendants’ have not yet responded with this information, and have advised they

are awaiting responses from several subject matter experts before responding to Plaintiffs. The

parties will continue to attempt to resolve the matter without Court involvement.

       For the time being, the parties agree to carry out their current agreement outlined in the

December 13th Joint Status Report. Plaintiffs received the most recent FWS disclosure from the

Defenders case on April 30, 2020.

                               The Parties’ Joint Proposed Schedule

       The parties request that the Court direct the parties to file another Joint Status Report on

or before June 24, 2020, to update the Court on the status of Defendants’ productions and any

other issues the parties wish to bring to the Court’s attention, and to propose a schedule for

further proceedings.

//

//

//




       2
         The parties maintain their respective position statements from the December 13, 2019
Joint Status Report.


                                                  7
          Case 1:19-cv-02978-CJN Document 35 Filed 05/20/20 Page 8 of 8



At this time parties are adjusting to different working conditions due to

COVID-19 and commit to communicate about any potential disclosure issues as they arise. A

proposed order adopting the terms of this status report is attached.



Dated: May 20, 2020                                   Respectfully submitted,

 /s/ Maresa Jenson                                    MICHAEL R. SHERWIN
Maresa Jenson (AK Bar No. 1805048)                    Acting United States Attorney
Valerie Brown (AK Bar No. 9712099)
(pro hac vice)                                        DANIEL F. VAN HORN
TRUSTEES FOR ALASKA                                   D.C. Bar 924092
1026 W. Fourth Avenue, Suite 201                      Chief, Civil Division
Anchorage, AK 99501
Phone: (907) 276-4244                                 By: /s/ Daniel P. Schaefer
mjenson@trustees.org                                  DANIEL P. SCHAEFER
vbrown@trustees.org                                   D.C. Bar 996871
                                                      Assistant United States Attorney
 /s/ David Bahr                                       555 4th Street, N.W.
David Bahr (D.C. Bar No. OR0001)                      Washington, D.C. 20530
Bahr Law Offices, P.C.                                (202) 252-2531
1035 ½ Monroe Street                                  Daniel.Schaefer@usdoj.gov
Eugene, OR 97402
(541) 556-6439                                        Counsel for Defendants
davebahr@mindspring.com

Counsel for Plaintiffs




                                                 8
